Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siciak (US 2019/0101642 A1), and further in view of Jens (EP 3156820 A1).
Regarding claims 1, 8, and 13 Siciak teaches a computer-implemented ultrasonic ranging method, comprising executing on a processor steps of:
obtaining ultrasonic ranging data detected by a preset ultrasonic sensor [fig. 1 shows #12 ultrasonic range sensor; #14 and #16 describe signal generation amplifier and sensor amplifier; abstract Remote object detection in an automotive vehicle includes an ultrasonic sensor for emitting ultrasonic bursts from an ultrasonic transducer at a standard rate.];
determining whether a measured distance of a target sampling point meets a preset stability determination condition. wherein the target sampling point is any sampling point in the [ultrasonic ranging data] [fig. 4 shows #41 relative velocity < threshold; if less than, object is stable, otherwise object is not stable; abstract stable relative position may be comprised of the tracked object having a relative velocity less than a threshold; 0007 setting the rate to a tracking rate to a reduced rate when the tracked object is maintaining a stable relative position; 0024 However, when the tracking results being obtained are stable (or have remained stable for a predetermined time), the need for obtaining updates quickly is reduced.]; and
recording and outputting the measured distance of the target sampling point, in response to the measured distance of the target sampling point meeting the stability determination condition [0020 Signal recognition block 15 detects echo 18 and determines a time delay that determines the relative distance to object 19.].
Siciak does not explicitly teach … and yet Jens teaches filtering the ultrasonic ranging data to obtain the filtered ultrasonic ranging data [0171 higher probability of being a dynamic object…alpha beta filter can preferably be used as a basis; 0183 requires a suitable criterion when dynamic objects are similar to each other. A simple criterion would be, for example, the distance between the positions of the dynamic objects and the difference in the speeds.].
It would have been obvious to combine the stability comparison of Siciak, with the filtering of Jens because filtering allows dynamic objects (i.e., moving) to be identified with a higher probability (Jens) [0171].
Regarding claims 2, 9, and 14, Siciak also teaches the method of claim 1, wherein the step of determining whether the measured distance of the target sampling point meets the preset stability determination condition comprises: determining whether the measured distance of the target sampling point meets the stability determination condition of … where, Dis is the measured distance of the target sampling point, PreDis is a measured distance of the previous sampling point of the target sampling point. and Threshold is the preset stability determination threshold [abstract; 0007; 0024; fig. 4 shows #41 relative velocity < threshold; if less than, object is stable, otherwise object is not stable].
Regarding claims 3, 10, and 15, Siciak as modified by Jens teaches the method of claims 1 and 8 further comprising: obtaining radar ranging data corresponding to the target sampling point, in response to the measured distance of the target sampling point not meeting the stability determination condition: determining whether a difference between the measured distance of the target sampling point and the radar ranging data is within a preset difference interval: and recording and outputting the measured distance of the target sampling point in response to the difference being within the difference interval [0183 requires a suitable criterion when dynamic objects are similar to each other. A simple criterion would be, for example, the distance between the positions of the dynamic objects and the difference in the speeds.; 0185 ultrasonic sensors [are] fused with information from additional different sensor types which are arranged on the motor vehicle…camera and/or a radar sensor and/or a lidar sensor].
Regarding claims 6 and 18, Siciak also teaches the method of claim 1, wherein the measured distance of the target sampling point is output to a robot to navigate the robot based on the measured distance [abstract automotive vehicle; 0024 normal rate is configured to enable the updated distance measurements to characterize a velocity or change in velocity of the tracked object quickly enough to provide sufficient reaction time for providing a collision warning and/or taking automatic evasive action.].
Regarding claims 7 and 19, Siciak also teaches the method of claim 3, further comprising: outputting an invalid value in response to the difference being not within the difference interval [fig. 4 shows object is not stable path].

Claim(s) 4, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siciak (US 2019/0101642 A1) and Jens (EP 3156820 A1) as applied to claims 1, 8, and 13 above, and further in view of Karl (US 2012/0176864 A1).
Regarding claims 4, 11, 16, Siciak does not explicitly teach … and yet Karl teaches the method of claim 1 , wherein the step of filtering the ultrasonic ranging data to obtain the filtered ultrasonic ranging data comprises: calculating a mean deviation of each sampling point in the ultrasonic ranging data based on the formula of: … where, n is a serial number of each sampling point in the ultrasonic ranging data, Data(n) is the measured distance of the n-th sampling point in the ultrasonic ranging data, K is a window length parameter of a preset filter window, abs is an absolute value function, and AvgDev(n) is the mean deviation of the n-th sampling point in the ultrasonic ranging data; and filtering out the sampling points with the mean deviation 1arger than a preset mean deviation threshold from the ultrasonic ranging data to obtain the filtered ultrasonic ranging data [abstract time variation of the period lengths of an ultrasonic signal received from an in-vehicle and/or external ultrasonic transmitter, a comparison device which determines a comparison information item relating to a deviation of the determined measurement sequence from at least one reference sequence; 0070 signal processing unit 102 contains an amplifier and/or a band-pass filter for filtering out undesired signal components and/or frequency response correction; 0086 ideally … deviation … reveals that the measured sequence … does not differ from the sequence of reference period … also that the quantity for the average deviation or has a great similarity to the two sequences at that point in time].
It would have been obvious to replace the basic filtering as taught by Jens, with the comparison of a measured and reference signal using average deviation metric as taught by Karl so that echoes can be considered to watch what was previously transmitted (Karl) [0086]. 
Claim(s) 5, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siciak (US 2019/0101642 A1) and Jens (EP 3156820 A1) as applied to claims 1, 8, and 13 above, and further in view of Goldstein (US 10,318,917 A1).
Regarding claims 5, 12, and 17, Siciak does not explicitly teach … and yet Goldstein teaches the method of claim 1, wherein tile step of filtering the ultrasonic ranging data to obtain the filtered ultrasonic ranging data comprises: calculating a variance deviation of each sampling point in the ultrasonic ranging data based on the formula of: … where, n is a serial number of each sampling point in the ultrasonic ranging data, Data(n) is the measured distance of the n-th sampling point in the ultrasonic ranging data, K is a window length parameter of a preset filter window, abs is an absolute value function. and VarDev(n) is the variance deviation of the n-th sampling point in the ultrasonic ranging data; and filtering out the sampling points with the variance deviation larger than a preset variance deviation threshold from the ultrasonic ranging data to obtain the filtered ultrasonic ranging data [col. 13:35-45 proximity sensors…ultrasonic…to determine presence of an object; col. 14:20-30 sensors may include other sensors…ultrasonic rangefinders; col. 50-51 bridging The change data is indicative of one of stability or instability of the filtered sensor data within the interval of time specified by the window length. The filtered sensor data may be deemed to be stable when values of the filtered sensor data are unchanging or less than a threshold value during the interval of time. For example, where the values of the filtered sensor data are within 5% of a median value, they may be designated as stable. The filtered sensor data may be deemed to be unstable when variance of the values exceeds the threshold value during the interval of time. For example, where a second value at an end of the interval of time varies by more than 5% from a first value at a beginning of the interval of time, the filtered sensor data may be unstable. During periods of instability, the values in the filtered sensor data may be unreliable. For example, the unstable values may be the result of mechanical motion while a platform of the inventory location 114 oscillates during settling. Use of the filtered sensor data acquired during an unstable time may result in incorrect weight data 126. Stated another way, the stable state may correspond to stable output by the weight sensor 120(6) (such as while settled), while the unstable state may correspond to unstable output by the weight sensor 120(6) (such as during or immediately after a perturbation). By using the filtered sensor data acquired during a stable interval of time, the accuracy of the weight data 126 used for subsequent processing is improved.].
It would have been obvious to replace the basic filtering as taught by Jens, with filtering which considers variance thresholds as taught by Goldstein so that stable or unstable time periods may be identified from the ultrasonic rangefinder data and then sensors trust can be appropriated weighted (Goldstein) [col. 50-51 bridging]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645